UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7342


JOSEPH MICHAEL GRIFFITH,

                     Plaintiff - Appellant,

              v.

THOMAS K. MAHER,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:19-ct-03053-BO)


Submitted: February 18, 2021                                  Decided: February 23, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Michael Griffith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Michael Griffith appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Griffith v. Maher, No.

5:19-ct-03053 (E.D.N.C. Aug. 24, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2